                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



WILLIAM P.,                                                No. 6:18-cv-00444-HZ

                      Plaintiff,                           ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.

HERNÁNDEZ, District Judge:

       Plaintiff William P. brought this action seeking review of the Commissioner’s final

decision to deny Supplemental Security Income and Disability Insurance Benefits. On November

1, 2019, the Court reversed the Commissioner’s decision and ordered that the case be remanded

for additional proceedings. Op. & Order, ECF 20. Judgment was entered on November 13, 2019.

ECF 21. On February 23, 2021, Defendant sent Plaintiff a notice of award for benefits. Pl. Mot.

Ex. 3, ECF 25-3.




1 – ORDER
       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Pl. Mot., ECF 25.

Defendant has no objection to the request. Id. The Court has reviewed the record in the case, the

motion, and the supporting materials including the award of benefits, the fee agreement with

counsel, and the recitation of counsel’s hours and services. Applying the standards set by

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

       The Court GRANTS Plaintiff’s Unopposed Motion for Attorney’s Fees [25] and awards

Plaintiff’s counsel $7,818.84 in attorney’s fees under 42 U.S.C. § 406(b). Previously, the Court

awarded Plaintiff attorney’s fees in the amount of $2,490.63 under the Equal Access to Justice

Act (EAJA), 28 U.S.C. § 2412. Upon payment of the § 406(b) fees, Plaintiff’s counsel will

refund any EAJA fees received by counsel to Plaintiff. Any amount withheld after all

administrative and court attorney’s fees are paid should be released to Plaintiff.

       IT IS SO ORDERED.



                 June 23, 2021
       DATED: ____________________________.



                                                      ___________________________________
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 – ORDER
